DETAILED ACTION
This action is in response to the filing on February 10, 2022.  Claims 1, 3-8, 10-15, and 17-20 are pending and have been considered below.  The applicant has canceled claims 2, 9, and 16.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… wherein prior to detecting the fault domain failure: identifying a checkpoint zone, wherein the checkpoint zone comprises chunks stored across the plurality of fault domains; selecting a subset of the chunks, wherein the checkpoint metadata is based on the selected subset of the chunks; and initiating writing of copies of the subset of the chunks to the spare fault domain.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 8 and 15 recite similar limitations.  Therefore, claims 8 and 15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20170031761 A1 – Horan discloses a method of generating metadata for a data object.  The metadata is dispersed to produce a set of metadata slices.  The data is partitioned to produce a plurality of data segments.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114